IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-78,605-01 and WR-78,605-02


                EX PARTE CHRISTOPHER MICHAEL COBOS, Applicant


            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
     CAUSE NOS. C-37,580-01-A and C-37,581-A IN THE 244th DISTRICT COURT
                            FROM ECTOR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving

while intoxicated and criminal mischief and sentenced to four years’ imprisonment and two years

imprisonment in a state jail facility, respectively.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal in these cases. We remanded these applications to the trial court for

findings of fact and conclusions of law.

        The trial court recommends, based upon a supplemental affidavit filed by trial counsel and
                                                                                                       2

an affidavit filed by a deputy sheriff, that relief be denied. We disagree. The record reflects that,

while counsel was aware of the Applicant’s desire to appeal his convictions, counsel never intended

to represent Applicant on appeal and he failed to withdraw or otherwise notify the trial court that

appellate counsel should be appointed. Nor did counsel assist the Applicant in filing a pro se notice

of appeal in these cases. This Court has long held that counsel can not bow out of representation

without giving notice to the trial court that he was no longer representing a defendant and that

counsel should assist the client in giving a pro se notice of appeal. Ex parte Axel, 757 S.W.2d 369,

374 (Tex. Crim. App. 1988).

        Therefore, we find that Applicant is entitled to the opportunity to file out-of-time appeals of

the judgments of conviction in Cause Nos. C-37,580-01-A and C-37,581-A from the 244th District

Court of Ector County. Applicant is ordered returned to that time at which he may give written

notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals. Within

ten days of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentences had been imposed on the date on which the mandate of this Court issues. We hold

that, should Applicant desire to prosecute any appeals, he must take affirmative steps to file written

notices of appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: October 23, 2013
Do not publish